Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Oath/Declaration
The reissue oath/declaration filed with this application, on May 3, 2018, is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
As stated in MPEP 1414:
Much of the required content of a reissue oath or declaration will differ based on the filing date of the reissue application. However, all reissue oaths or declarations must contain the following:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

“(A) A statement that the applicant believes the original patent to be wholly or partly inoperative or invalid— 
(1) by reason of a defective specification or drawing, or 
(2) by reason of the patentee claiming more or less than patentee had the right to claim in the patent; and 
(B) A statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue…
For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression . . . in an original claim, and how it renders the original patent wholly or partly inoperative or invalid” (emphasis examiner).

In the declaration, filed March 2, 2021, the statement

Further, for original dependent claim 2, ‘and’ is replaced with ‘or’ in ‘a drawer provided with a receptacle to receive the detergent and mounted in the housing so as to be drawn into [and] or out of the housing,’ to clarify that the drawer is either can be drawn into the housing or drawn out of the housing. This replacement also broadens the scope of original dependent claim 2.”
is not an acceptable error statement for two reasons. First, it misidentifies claim 11 as a NEW independent claim that has been broadened in scope. It is claim 12 that is a new independent claim that has been broadened.
In addition, in the error statement with respect to dependent claim 2, “to clarify that the drawer is either can be drawn into the housing…”, Patent Owner should consider removing “can be” to make more sense.
Second, Patent Owner has not satisfied the requirement of in an original claim, how it renders the original patent wholly or partly inoperative or invalid.
For example, in this instance, Patent Owner could say “claim 1 is wholly or partly inoperative or invalid because it is unduly narrow for the reasons of…”

Claim Rejections - 35 USC § 251  
Claims 1-18 and 20-27 stand rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
Claim Objections
Claims 12, 17, 24 are objected to because of the following informalities:
Claim 12 is indicated as being twice amended, Claim 17 is considered once amended and claim 24 is indicated as twice amended, but none of these claims appear to be any different from the previous After-Final amendment, filed November 30, 2020.
Below is a screen shot comparison between the claims submitted March 1, 2021 and the After-Final amendment, filed November 30, 2020:

    PNG
    media_image2.png
    572
    841
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    561
    818
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    130
    831
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    144
    790
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    478
    810
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    511
    802
    media_image7.png
    Greyscale

Further, Patent Owner has not explained, in the remarks, what was changed in any of the claims.
The Response filed March 1, 2021 lacks a statement of the status of the claims and support for the changes to the claims.
As set forth in 37 CFR 1.173(c):

Status of claims and support for claim changes.  Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there 
must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  (emphasis added) 

Therefore, in any response to this Office action, Applicant is required to:
1) Provide a status of claims and support for claim changes made in claims 1-18, 20-27 as presented in the response filed March 1, 2021; and 
2) Provide a status of claims and support for any claim changes made in any
amendment filed in response to this office action.
Any failure to comply with 37 CFR 1.173(c) will be considered non-responsive to this Office action.
Appropriate correction is required.

Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,328,450 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday-Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees:  /rds/ and /GAS/